Citation Nr: 1633308	
Decision Date: 08/23/16    Archive Date: 08/31/16

DOCKET NO.  11-26 489A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Management Center 
in Milwaukee, Wisconsin


THE ISSUE

Whether termination of payment and validity of debt created by overpayment of a surviving spouse pension from February 1, 2009 to September 30, 2010 was proper.  


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

John Francis, Counsel 


INTRODUCTION

The Veteran served on active duty from August 1952 to July 1954.  The Veteran died in January 2009.  The appellant is the Veteran's unremarried surviving spouse. 

This appeal comes before the Board of Veterans' Appeals (Board) from a September 2010 decision of the Department of Veterans Affairs (VA) Pension Management Center (PMC) in Milwaukee, Wisconsin that terminated payment of a surviving spouse pension, effective February 1, 2009, and from an October 2009 decision of the VA Debt Management Center (DMC) in St. Paul, Minnesota that established a debt from overpayment of the pension. 

In June 2011, the PMC recalculated the amount of payment of the appellant's survivor's pension from February 1, 2009 to September 30, 2010, and granted payment of the pension at a lower rate that reduced the amount of debt caused by overpayment. 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The PMC terminated payment of a survivor's pension for the period February 1, 2009 through September 30, 2010, because sufficient information regarding income and assets had not been received as requested, creating an overpayment and debt of $8,023.56. 

2.  The PMC recalculated entitlement to a survivor's pension for the period of February 1, 2009 through September 30, 2010 and awarded a total entitlement of $3,609, creating a revised overpayment and debt of $4,414.56.  

3.  Upon review of the data in the record before the Board, the entitlement to a survivor's pension for the period of February 1, 2009 through September 30, 2010 is $3,983, resulting in a corrected overpayment and debt of $ 4,040.56.  

4.  Recovery action exceeded the amount of debt by $364.00.  


CONCLUSION OF LAW

Termination of payment of a survivor's pension was proper but created an overpayment and debt of $4,040.56 vice $4,414.56.  38 U.S.C.A. §§ 1513, 1521, 1541, 1543 (West 2014); 38 C.F.R. §§ 3.3, 3.23, 3.271, 3. 272, 3,274 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  

In this case, notice is not required because the issue presented involves the validity of a debt created by an overpayment of benefits.  See 38 U.S.C.A. § 5302; Barger v. Principi, 16 Vet. App. 132, 138 (2002) (The notice and duty to assist provisions of the statutes and regulations above do not apply to recovery matters, as chapter 51 and 53 already contain notice provisions.)   Nevertheless, the Board has reviewed the case and finds that the appellant received notice of the debt, the relevant legal criteria, and how it applied to her circumstances.  She has also had a fair opportunity to present arguments and evidence in support of her challenge of eligibility for certain payments.  

A survivor's pension, or death pension benefits, are payable to the surviving spouse because of the nonservice-connected death of a veteran.  38 U.S.C.A. § 1541, 1543; 38 C.F.R. § 3.3(b)(4). Basic entitlement exists if the veteran had qualifying wartime service or if the veteran at the time of death was receiving or was entitled to compensation for a service-connected disability based on service during a period of war.  Qualifying service is service in the active military, naval, or air service for 90 days or more during a period of war (or other criteria not applicable in this case). 
38 U.S.C.A. §§ 1513, 1521; 38 C.F.R. § 3.3.  Personnel records show that the Veteran served for greater than 90 days during the Korean War, and this criterion is met. 

The appellant contended that the initial award of a survivor's pension should not have been terminated because income from a farm trust should have been excluded because the farm was not under her personal ownership.  In an October 2011 substantive appeal, the appellant contended that she had paid back an amount greater than the debt.  

The annual income of the surviving spouse must not exceed the maximum annual pension rate (MAPR) specified in 38 U.S.C.A. § 5312 (West 2014), increased from time to time as published in the Federal Register.  38 C.F.R. §§ 3.3, 3.23.  

Income includes payments of any kind from any source during a twelve month period including investments except for certain exclusions including unreimbursed burial expenses and medical expenses in excess of five percent of the pension rate.  38 U.S.C.A. § 1503; 38 C.F.R. §§ 3.271, 3.272.   Fractions of dollars are ignored when computing income.  Id.  General living expenses for utilities, life insurance premiums, housing, and transportation (other than for medical care) are not excludable.  Although income from property is specifically counted as income of the property owner, the statutes and regulations do not exclude income from a trust managing real property as a business.  38 U.S.C.A. § 1541; 38 C.F.R. §§ 3.271, 3.272.

Payment to a surviving spouse shall be denied or discontinued if the corpus of the estate is such that under all the circumstances, including the income of the surviving spouse, it is reasonable that some part of the estate be consumed for the surviving spouse's benefit.  38 U.S.C.A. § 1543; 38 C.F.R. § 3.274.  

As applicable in this appeal, the effective MAPR was $7933.00 from February 1, 2009 through September 30, 2010.  A five percent deductible from excludable medical expenses was $397.00, and thus this amount is considered income.  

At the time of his death in January 2009, the Veteran was in receipt of a nonservice-connected pension due to his wartime service, age, and disabilities.  The PMC received the appellant's claim for a surviving spouse pension the same month.  In that claim, the appellant reported income only from Social Security Administration (SSA) benefits and no other sources of income or assets.  The appellant also reported unreimbursed funeral expenses.  The appellant later submitted a more detailed financial report that included unreimbursed medical expenses.  

In July 2009, the PMC granted entitlement to the surviving spouse pension with payment effective February 1, 2009.  The PMC considered the spouse's SSA benefits including increased benefits effective March 1, 2009 and excluded the amount of unreimbursed burial expenses shown on a funeral director's invoice and those excludable unreimbursed medical expenses of a continuing nature.  The amount of the excludable funeral and medical expenses is not in dispute.  In the award correspondence, the PMC explained the income and expenses that were considered and that the appellant was responsible for notifying VA of any changes to income, expenses, or assets. 

In January 2010, the appellant submitted an Eligibility Verification Report in which she reported receiving a one-time payment of $3500 in January 2009 as a beneficiary of a 264 acre farm trust.  In correspondence in February 2010, the PMC notified the appellant that the trust may constitute a financial asset relevant to her eligibility for pension payments.  The same month, the appellant returned a farm expense questionnaire with two excerpt pages from a trust document indicating that she was a beneficiary of the trust (along with the testator's grandchildren) and received annual disbursements.  The effective date of the trust or the value of the property was not shown.  Because information on the value of the asset was not provided, in correspondence in September 2010, the PMC terminated payment of the pension, effective February 1, 2009 and again asked for additional information on the asset.  At that time the PMC did not provide information on the amount of the overpayment, but several weeks later in October 2010, the Debt Management Center (DMC) notified the appellant that the overpayment was $8,010.48 because a small amount had already been recovered.  In October 2010, the appellant responded that she did not own the farm and that the asset was held in trust for her and others.
  
The Board need not analyze the validity of the $8,010.43 debt or the value of the farm trust because in June 2011: (a) the PMC recalculated the entitlement to pension payments from February 2009 to September 30, 2010 and the amount of the debt based on revised reports submitted by the appellant as further discussed below; and (b) the PMC determined that under the circumstances, the value of the asset did not preclude pension payments.  

However, the Board finds that termination of payment in September 2010, effective from February 1, 2009 was warranted.  The appellant was at fault for not reporting all income and assets in the original January 2009 claim and for failure to provide the requested information on the asset value of the farm trust.  The appellant was provided notice in the July 2009 award that payments were dependent on income and assets and that she had the responsibility to report any changes.  Although the appellant may have sincerely believed that trust income was excludable from total income because she did not directly own the property, the trust is a financial asset and income from it is not excludable.  A right to payment cannot be created by equities, no matter how compelling, when such right has not been provided for by law.  Smith v. Derwinski, 2 Vet. Ap. 429 (1992) (citing Office of Personal Mgmt. v. Richmond, 496 U.S. 414 (1990)).    

In May 2011, the appellant submitted revised Eligibility Verification Report for 2009 and 2010.  The PMC issued a decision in July 2011 that evaluated the appellant's income and expenses in three periods of time.  

February 1, 2009 to February 28, 2009.

The appellant reported income from SSA of $863 per month.  Because the premium for Medicare B insurance is deducted prior to payment, and because the premium is also an excludable expense, the total reported income from SSA is $863.00 plus $96.40 equal to $959 annualized to $11,512.  However, in the June 2011 decision, the PMC used an annualized SSA income of $6,232.  Although it is not clear in the file, the PMC noted that it had access to actual SSA payment data, and this lower income is more favorable to the appellant.  The appellant reported annual income of $2,843 plus $3,836 from interest, dividends and trust distributions.  The total annualized income was $12,911.  The appellant reported excludable annualized medical expenses (including the Medicare premium) of $4965.00.  Excludable funeral expenses obtained from a funeral director invoice were $9171.00.  The total exclusions from income were $14,136.00.  As exclusions exceeded income for this month, the entire pension rate of $7933 or $661 was payable for the month of February 2009.  The Board concurs with this analysis. 




March 1, 2009 to January 31, 2010

The appellant continued to report annualized SSA income of $11,512, which the PMC accepted.  Using SSA data, the PMC also noted that the appellant received an additional SSA one time death benefit of $255.00.  The Board is unable to verify this payment in the file, but the appellant does not dispute this addition.  Other income and excludable expenses remained the same.  The total annual income was $18446, and the total exclusion from income was $14,136.00.  Income minus excludable expenses was $4310.00.  As this is $3,610 less than the effective MAPR, the monthly payment should have been $302.  The PMC awarded $268 per month. Absent data or factors not evident in the record, the Board finds that the pension entitlement during this period of time was $302 per month.  

February 1, 2010 to September 30, 2010

SSA income remained unchanged with no annual increase or changed in the MAPR.  Income from interest, dividends and farm trust was reported by the appellant as $2,993 plus $ 2,899.  The total annualized income was $17,661.  Excludable medical expenses were $4,599.00.  The 2009 funeral expenses were no longer excludable.  Income minus excludable expenses was $13,062.00.  The Board concurs in the PMC decision that, because income minus excludable expenses exceeded the MAPR, payment of a pension in this period of time was precluded.  In an October 2011 statement of the case, the PMC also referred to an additional lump sum payment of $3500 that the appellant received in January 2010 and found that the countable income was $13,458.  Although the appellant reported receipt of a lump sum payment of this amount in January 2009, the Board cannot find support for this amount of income in January 2010.  However, even if this were correct, the total income less excludable expenses would still exceed the MAPR, payment of the pension would be precluded.  

An unidentified VA office performed an audit and added a spreadsheet to the file in June 2015.   The audit shows that the Veteran was actually paid $8,023.56 for the period February 1, 2009 to September 30, 2010.   Based on the PMC's July 2011 award of $661 for the month of February 2009 and $268 per month for March 2009 through January 2010, the total entitlement was $3,609.  Therefore, the total overpayment and debt calculated by the PMC was $4,414.56.  The audit showed that the entire amount had been recovered leaving a zero balance.  

Based on the Board's finding that the appellant's entitlement for the eleven months from March 1, 2009 through January 31, 2010 was actually $302 per month, the total entitlement should have been $ 3,983.  The Board finds, based on the data of record in the file, the overpayment and debt was $4040.56, and a return of over collected funds of $364.00 is due to the appellant.  


ORDER

Proper termination of payment of a survivor's pension created overpayment and debt of $4,040.56 vice $4,414.56; recovery action exceeded the amount of debt by $364.00 and $364.00 is due to the appellant.  



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


